Title: From George Washington to Tobias Lear, 23 November 1790
From: Washington, George
To: Lear, Tobias



Dear Sir
Spurriers Novr 23d 1790.

With some difficulty (from the most infamous roads that ever were seen) we have got to this place, and are waiting dinner; but have no expectation of reaching Baltimore to Night.
Dunn has given such proofs of his want of skill in driving, that I find myself under a necessity of looking out for another Coachman. Before we got to Elizabeth Town we were obliged to take him from the Coach & put him to the Waggon. This he turned over twice; and this Morning was found much intoxicated. He has also got the Horses into a habit of stopping.
Mrs Washington’s predeliction for Jacob is as strong, as my prejudices and fears are great. Yet in your enquires after a Coachman ask something concerning Jacob—He wanted much it seems to return to us whilst we were in Philadelphia.
The Stage is this instant starting and I can only add that I am Yrs

G— W—

